Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 1 of 11




                      Southern          Texas

                           Galveston


                                                    3:19-cv-332
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 2 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 3 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 4 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 5 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 6 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 7 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 8 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 9 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 10 of 11
Case 3:19-cv-00332 Document 1 Filed on 10/09/19 in TXSD Page 11 of 11
